



    


TWELFTH AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 19, 2018
AMONG
OASIS PETROLEUM NORTH AMERICA LLC,
AS BORROWER,
THE GUARANTORS,
WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT AND ISSUING BANK,
AND
THE LENDERS PARTY HERETO




    









--------------------------------------------------------------------------------






TWELFTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS TWELFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Twelfth Amendment”) dated as of April 19, 2018, is among OASIS PETROLEUM NORTH
AMERICA LLC, a Delaware limited liability company (the “Borrower”); the
Guarantors listed on the signature pages hereto; each of the Lenders party
hereto; and WELLS FARGO BANK, N.A. (individually, “Wells Fargo Bank”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) and as the issuing bank
(in such capacity, the “Issuing Bank”).
R E C I T A L S:
A.Parent, OP LLC, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
April 5, 2013, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of September 3, 2013, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of September
30, 2014, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of April 13, 2015, that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of November 13, 2015, that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of February 23, 2016, that certain Sixth Amendment to Amended and Restated
Credit Agreement dated as of August 8, 2016, that certain Seventh Amendment to
Second Amended and Restated Credit Agreement dated as of October 14, 2016, that
certain Eighth Amendment to Credit Agreement dated as of April 10, 2017, that
certain Ninth Amendment to Second Amended and Restated Credit Agreement dated as
of September 25, 2017, that certain Consent and Tenth Amendment to Credit
Agreement dated as of November 6, 2017 and that certain Eleventh Amendment to
Credit Agreement dated as of February 26, 2018 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.
B.The Borrower, the Guarantors, the Administrative Agent and the Lenders party
hereto desire to amend certain provisions of the Credit Agreement as set forth
herein effective as of the Twelfth Amendment Effective Date (as defined below).
C.Furthermore, the Administrative Agent and the Required Lenders desire to
reaffirm the Borrowing Base at $1,600,000,000 after giving effect to the
amendments contained in this Twelfth Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Twelfth Amendment. Unless otherwise indicated, all section
references in this Twelfth Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement. In reliance on the
representations, warranties, covenants and agreements contained in this Twelfth
Amendment, and subject to the conditions precedent contained in Section 4
hereof, the Credit Agreement shall be amended effective as of the date hereof in
the manner provided in this Section 2.
2.1    Amendments to Section 1.02 (Certain Defined Terms).
(a)    The following definitions contained in Section 1.02 of the Credit
Agreement are hereby amended and restated as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, Tenth Amendment, the Eleventh Amendment
and the Twelfth Amendment and as the same may be further amended or supplemented
from time to time.
(b)    The following definitions are hereby added to Section 1.02 of the Credit
Agreement where alphabetically appropriate to read as follows:
“Proved Reserves” means collectively, “proved oil and gas reserves,” “proved
developed producing oil and gas reserves,” “proved developed non-producing oil
and gas reserves” (consisting of proved developed shut-in oil and





--------------------------------------------------------------------------------





gas reserves and proved developed behind pipe oil and gas reserves), and “proved
undeveloped oil and gas reserves,” as such terms are defined by the SPE in its
standards and guidelines.
“SPE” means the Society of Petroleum Engineers.
“Twelfth Amendment” means that certain Twelfth Amendment to Second Amended and
Restated Credit Agreement, dated as of April 19, 2018 among the Borrower, the
Guarantors, the Administrative Agent, the Issuing Bank and the Lenders party
thereto.
“Twelfth Amendment Effective Date” means April 19, 2018.
2.1    Amendment to Section 2.08(j). Section 2.08(j) of the Credit Agreement is
hereby amended by deleting each reference to “or Section 3.04(e)” in such
section.
2.2    Amendment to Section 3.04(e). Section 3.04(e) of the Credit Agreement is
hereby deleted in its entirety.
2.3    Amendments to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended by (a) deleting Section 6.02(f) in its entirety and (b) deleting
the words “and Section 6.02(f)” in the final paragraph of such section.
2.4    Amendment to Section 8.14(a). Section 8.14(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 85% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 85% of such total value, then the Borrower shall, and shall
cause the Subsidiaries to, grant, within thirty (30) days of delivery of the
certificate required under Section 8.12(c), to the Administrative Agent as
security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties of the Credit Parties not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the Mortgaged Properties will represent at least 85% of such
total value. All such Liens will be created and perfected by and in accordance
with the provisions of deeds of trust, security agreements and financing
statements or other Security Instruments, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).
2.5    Amendment to Section 9.12(d). Section 9.12(d) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(d) the sale or other disposition (including Casualty Events) of any Oil and Gas
Property constituting Proved Reserves or any interest therein or any Subsidiary
owning Oil and Gas Properties (other than as provided in Section 9.12(i) below)
and the Liquidation of any Swap Agreement in respect of commodities; provided
that
(i) 75% of the consideration or settlement proceeds received in respect of such
sale or other disposition or the Liquidation of any Swap Agreement in respect of
commodities shall be cash, provided that in the case of the sale or disposition
of Oil and Gas Properties, the consideration for such sale or other disposition
may be newly acquired Oil and Gas Properties so long as the aggregate value (as
set forth in the most recently delivered Reserve Report) of all Oil and Gas
Properties exchanged or swapped for newly acquired Oil and Gas Properties since
the later of the last Redetermination Date and the last date on which the
Borrowing Base was adjusted pursuant to Section 9.12(d), (f) or (g) does not
exceed five percent (5%) of the Borrowing Base then in effect;
(ii) the consideration or settlement proceeds received in respect of such sale
or other disposition or the Liquidation of any Swap Agreement in respect of
commodities shall be equal to or greater than the fair market value of the Oil
and Gas Property, interest therein or Subsidiary subject of such sale or other
disposition, or Swap Agreement subject of such Liquidation (as reasonably
determined by a Responsible Officer of the Borrower or by the appropriate
governing


2

--------------------------------------------------------------------------------





body of the Parent and/or the Borrower, as applicable, and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect),
(iii) if such sale or other disposition of Oil and Gas Property or Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report and Swap Agreements Liquidated pursuant to this clause (d), when
aggregated with any sale or other disposition pursuant to clauses (f) and (g),
since the later of the last Redetermination Date and the last date on which the
Borrowing Base was adjusted pursuant to Section 9.12(d), (f) or (g) has a value
(determined, in the case of Oil and Gas Properties, by the value set forth in
the most recently delivered Reserve Report, and in the case of Swap Agreements,
by the settlement value thereof), individually or in the aggregate in excess of
five percent (5%) of the then effective Borrowing Base, the Borrowing Base shall
then be reduced, effective immediately upon such sale, disposition or
Liquidation, by an amount equal to the Borrowing Base Value of such Properties
sold or disposed of and Swap Agreements in respect of Commodities Liquidated
plus an amount determined by the Administrative Agent in its sole discretion
(and confirmed by the Required Lenders) to account for any Property sold
pursuant Section 9.12(f) and Section 9.12(g) since the later of the last
Redetermination Date and the last date on which the Borrowing Base was adjusted
pursuant to Section 9.12(d), (f) or (g); provided that if a Borrowing Base
Deficiency would result from such reduction in the Borrowing Base, the Borrower
shall prepay the Borrowings, prior to or contemporaneously with the consummation
of such sale, disposition and/or Liquidation, to the extent that such prepayment
would have required pursuant to Section 3.04(c)(iii) after giving effect to such
reduction in the Borrowing Base; and
(iv) if any such sale or other disposition is of a Subsidiary owning Oil and Gas
Properties, such sale or other disposition shall include all the Equity
Interests of such Subsidiary;
2.6    Amendment to Section 9.12(f)(vi). Section 9.12(f)(vi) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
(vi) if the consideration received in respect of any such Drop Down Disposition
pursuant to this clause (f) since the later of the last Redetermination Date and
the last date on which the Borrowing Base was adjusted pursuant to Section
9.12(d), (f) or (g), when aggregated with any sales or other dispositions during
such period pursuant to clauses (d) and (g) of this section or this clause (f),
is in excess of five percent (5%) of the then effective Borrowing Base,
individually or in the aggregate, the Administrative Agent or the Required
Lenders may elect in their sole discretion reduce the Borrowing Base in
connection with such sale or disposition and any other sales or dispositions
pursuant to Section 9.12(d) or Section 9.12(g) since the later of the last
Redetermination Date and the last date on which the Borrowing Base was adjusted
pursuant to Section 9.12(d), (f) or (g); provided further that if a Borrowing
Base Deficiency would result from such any reduction in the Borrowing Base
pursuant to this Section 9.12(f), the Borrower shall prepay the Borrowings,
prior to or contemporaneously with the consummation of such sale, disposition
and/or Liquidation, to the extent that such prepayment would have required
pursuant to Section 3.04(c)(iii) after giving effect to such reduction in the
Borrowing Base,
2.7    Amendment to Section 9.12(g)(iv). Section 9.12(g)(iv) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
(iv) if the consideration received in respect of any such sales or other
dispositions of the common limited partnership interests in the Midstream MLP
pursuant to this clause (g) since the later of the last Redetermination Date and
the last date on which the Borrowing Base was adjusted pursuant to Section
9.12(d), (f) or (g), when aggregated with any sales or other dispositions during
such period pursuant to clauses (d) and (f) of this section or this clause (g),
is in excess of five percent (5%) of the then effective Borrowing Base,
individually or in the aggregate, the Administrative Agent or the Required
Lenders may elect in their sole discretion reduce the Borrowing Base in
connection with such sale or disposition and any other sales or dispositions
pursuant to Section 9.12(d) or Section 9.12(f) since the later of the last
Redetermination Date and the last date on which the Borrowing Base was adjusted
pursuant to Section 9.12(d), (f) or (g); provided further that if a Borrowing
Base Deficiency would result from such any reduction in the Borrowing Base
pursuant to this Section 9.12(g), the Borrower shall prepay the Borrowings,
prior to or contemporaneously with the consummation of such sale, disposition
and/or Liquidation, to the extent that such prepayment would have required
pursuant to Section 3.04(c)(iii) after giving effect to such reduction in the
Borrowing Base,
2.8    Amendment to Section 9.12. Section 9.12 of the Credit Agreement is hereby
amended by replacing the word “and” before clause (h) with “,” and the following
shall be inserted as the new clause (i) at the end of Section 9.12:


3

--------------------------------------------------------------------------------





, and (i) sale or other disposition (including for the avoidance of doubt
exchanges, swaps or trades) of Oil and Gas Properties not constituting Proved
Reserves; provided that (i) no Default or Event of Default has occurred and is
continuing or would result from such exchange, swap or trade and (ii) the
consideration received in respect of such exchange, swap or trade shall be equal
to or greater than the fair market value of the Oil and Gas Property (or
interest therein) subject of such exchange, swap or trade (in each case, as
reasonably determined by the Borrower and, if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to that effect).
Section 3.    Borrowing Base Redetermination. Pursuant to Section 2.07 of the
Credit Agreement, the Administrative Agent and the Required Lenders agree that
for the period from and including the Twelfth Amendment Effective Date to but
excluding the next Redetermination Date following the Twelfth Amendment
Effective Date, the amount of the Borrowing Base shall be equal to
$1,600,000,000. Notwithstanding the foregoing, the Borrowing Base may be subject
to further adjustments from time to time pursuant to Section 2.07(e), Section
8.13(c), Section 9.12(d), Section 9.12(f) or Section 9.12(g). The parties hereto
agree that the redetermination provided for herein shall constitute the April 1,
2018 Scheduled Redetermination. For the avoidance of doubt, the next Scheduled
Redetermination shall be the October 1, 2018 Scheduled Redetermination.
Section 4.    Conditions Precedent. This Twelfth Amendment shall become
effective as of the date when each of the following conditions is satisfied (or
waived in accordance with Section 12.02 of the Credit Agreement) (the “Twelfth
Amendment Effective Date”):
4.1    Executed Counterparts of Twelfth Amendment. The Administrative Agent
shall have received from the Borrower, each Guarantor and each of the Lenders
counterparts (in such number as may be requested by the Administrative Agent) of
this Twelfth Amendment signed on behalf of such Person.
4.2    Mortgages. The Administrative Agent shall have received from the Borrower
duly executed and notarized mortgages and/or mortgage supplements in form and
substance reasonably satisfactory to the Administrative Agent so that, after
giving effect to the recording of such mortgages and/or mortgage supplements,
the Administrative Agent shall be reasonably satisfied that it has first
priority, perfected Liens (subject only to Excepted Liens identified in clauses
(a) to (d) and (f) of the definition thereof, but subject to the provisos at the
end of such definition) on at least 85% of the total value of the Oil and Gas
Properties evaluated in the Reserve Report most recently delivered pursuant to
Section 8.12(a) of the Credit Agreement.
4.3    No Default. No Default shall have occurred and be continuing as of the
date hereof prior to and after giving effect to the terms of this Twelfth
Amendment.
4.4    Further Assurances. The Administrative Agent shall have received such
other documents as the Administrative Agent or its special counsel may
reasonably require.
The Administrative Agent is hereby authorized and directed to declare this
Twelfth Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this Twelfth Amendment, shall remain in full force and effect
following the effectiveness of this Twelfth Amendment. Each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.
5.2    No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Twelfth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of Twelfth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Twelfth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan


4

--------------------------------------------------------------------------------





Documents, or any other contract or instrument, or (c) constitute any course of
dealing or other basis for altering any obligation of the Borrower or any right,
privilege or remedy of the Administrative Agent or the Lenders under the Credit
Agreement, the other Loan Documents, or any other contract or instrument.
5.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Twelfth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Twelfth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
5.4    Counterparts. This Twelfth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Twelfth Amendment by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
hereof.
5.5    No Oral Agreement. This Twelfth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS TWELFTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Twelfth Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this Twelfth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This Twelfth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This Twelfth Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.
5.11    No Novation. The parties hereto agree that this Twelfth Amendment does
not in any way constitute a novation of the existing Credit Agreement, but is an
amendment of the Credit Agreement.
[Signatures Begin Next Page]




5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Twelfth Amendment to be
duly executed as of the date first written above.
BORROWER:
OASIS PETROLEUM NORTH AMERICA LLC







By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    Executive Vice President and Chief
Financial Officer




GUARANTORS:
OASIS PETROLEUM INC.

OASIS PETROLEUM LLC
OASIS PETROLEUM MARKETING LLC
OASIS WELL SERVICES LLC
OASIS MIDSTREAM SERVICES LLC
OMS HOLDINGS LLC
OASIS PETROLEUM PERMIAN LLC




By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    Executive Vice President and Chief
Financial Officer


OMP GP LLC


By:    /s/ Michael Lou    
Name:    Michael Lou
Title:    President












Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
WELLS FARGO BANK, N.A.,

as Administrative Agent, Issuing Bank and as a Lender




By:    /s/ Edward Pak    
Name:    Edward Pak
Title:    Director




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





LENDERS:
CITIBANK, N.A., as a Lender





By:    /s/ Cliff Vaz    
Name:    Cliff Vaz
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ Anson Williams    
Name:    Anson Williams
Title:    Authorized Officer




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





ROYAL BANK OF CANADA, as a Lender




By:    /s/ Jay T. Sartain    
Name:    Jay T. Sartain
Title:    Authorized Signatory




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Scott D. Arndt    
Name:    Scott D. Arndt
Title:    Managing Director




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





COMPASS BANK, as a Lender




By:    /s/ Gabriela Azcarate    
Name:    Gabriela Azcarate
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender




By:    /s/ Trudy Nelson    
Name:    Trudy Nelson
Title:    Authorized Signatory




By:    /s/ Robert Long    
Name:    Robert Long
Title:    Authorized Signatory




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:    /s/ Alicia Schug    
Name:    Alicia Schug    
Title:    Vice President    




By:    /s/ Marguerite Sutton    
Name:    Marguerite Sutton    
Title:    Vice President    




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





ING CAPITAL LLC, as a Lender




By:    /s/ Josh Strong    
Name:    Josh Strong
Title:    Director




By:    /s/ Charles Hall    
Name:    Charles Hall
Title:    Managing Director




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





CITIZENS BANK, N.A., as a Lender




By:    /s/ David Baron    
Name:    David Baron
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:    /s/ John C. Springer    
Name:    John C. Springer
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





ZB, N.A. DBA AMEGY BANK, as a Lender




By:    /s/ John Moffitt    
Name:    John Moffitt
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





BOKF, NA dba Bank of Texas, as a Lender




By:    /s/ Mari Salazar    
Name:    Mari Salazar
Title:    SVP-Energy Lending




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:    /s/ Kelly Graham    
Name:    Kelly Graham
Title:    Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





COMERICA BANK, as a Lender




By:    /s/ William B. Robinson    
Name:    William B. Robinson
Title:    Senior Vice President




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH,
as a Lender




By:    /s/ Doreen Barr    
Name:    Doreen Barr
Title:    Authorized Signatory




By:    /s/ Sophie Bulliard    
Name:    Sophie Bulliard
Title:    Authorized Signatory




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





REGIONS BANK, as a Lender




By:    /s/ Hongfei (Iris) Zhang    
Name:    Hongfei (Iris) Zhang    
Title:    Director    




Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





IBERIABANK, as a Lender




By:    /s/ Stacy Goldstein    
Name:    Stacy Goldstein    
Title:    Senior Vice President    






Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







Goldman Sachs Bank USA, as a Lender




By:    /s/ Chris Lam    
Name:    Chris Lam
Title:    Authorized Signatory






Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







Morgan Stanley Bank, N.A., as a Lender




By:    /s/ John Kuhns    
Name:    John Kuhns    
Title:    Authorized Signatory    


Signature Page to Twelfth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)